              Case 1:20-cv-02587-VEC Document 27
                                              26 Filed 07/22/20
                                                       07/21/20 Page 1 of 1
                                                                USDC SDNY

MEMO ENDORSED                                                   DOCUMENT
                                                                ELECTRONICALLY FILED
                                                                DOC #:
                                                                DATE FILED: 7/22/2020
                           4242 MERRICK ROAD, MASSAPEQUA, NEW YORK 11758

    NEIL H. GREENBERG, ESQ.                                                                 PARALEGALS
    JUSTIN M. REILLY, ESQ.                                                                 ROSA COSCIA
    KEITH E. WILLIAMS, ESQ.                                                               FRANCIS PENA
    MELANIE LAZARUS, ESQ.

    Via: S.D.N.Y. ECF                                                                     July 21, 2020

    Honorable Judge Valerie E. Caproni
    United States District Judge
    S.D.N.Y. | U.S.D.C.
    40 Foley Sq., Courtroom 443
    New York, New York 10007

    Re:     Pena, et al. v. JARM Communications Inc., et al.; 20-CV-2587 (VEC)

    Honorable Judge Caproni,

    My office represents the Plaintiffs in the above-referenced FLSA lawsuit. Please accept this
    correspondence as Plaintiffs’ request to adjourn the deadline on which to file their Order to Show
    Cause seeking a default judgment against Defendants for their failure to Answer or otherwise
    appear in this action.

    On July 2, 2020, as a result of their failure to Answer Plaintiffs’ Complaint, the Court directed
    Plaintiffs to apply for a Default Judgment against Defendants. [D.E. 13]. Accordingly, on July 7,
    2020, Plaintiffs requested and received Notices of Default from the Clerk of the Court. On July 8,
    2020, the Notices of Default were served on Defendants.

    Today, July 21, 2020, I received a call from an individual named Iris Jorge, who represented herself
    as Defendants’ accountant. She informed me that the Individual Defendant, Mr. Hector Moronta,
    is currently looking for an attorney to represent him and the Corporate Defendants in this case but
    has been unsuccessful in finding one.

    Given Defendants’ attempt to find counsel and appear in this lawsuit, Plaintiffs have consented to
    a brief two-week adjournment to allow them to hire an attorney and defend this case on the merits.
    As such, Plaintiffs respectfully request an adjournment of their deadline to file their Order to Show
    Cause from July 24, 2020 to August 7, 2020.
                                                                             Application GRANTED.
                                           Respectfully submitted,          SO ORDERED.



                                          Keith E. Williams, Esq.
    cc: Iris Jorge, via email                                             HON. VALERIE CAPRONI
                                                                          UNITED STATES DISTRICT JUDGE
                                                                                                      7/22/2020
                 PHONE: 516.228.5100         FAX: 516.228.5106        INFO@NHGLAW.COM
                        WWW.NHGLAW.COM          WWW.NEWYORKOVERTIMELAW.COM
